UNITED STATES DISTRICT COURT V:E`§l ij §§
FOR THE DISTRICT OF COLUMBIA z h ii

FEB 05 2019
SAMMELWBRAM, > C‘;':::;»lsih:';z::;:§:z*::.::;i
Plaintiff, §
v. § Civil Action No. l:lS-cv-02022 (UNA)
STEVEN MNUCHIN, §
Defendant. §

MEMORANDUM OPINION

Plaintiff, a federal prisoner designated to Pollock United States Penitentiary, located in
Pollock, Louisiana, initiated this matter on August 27, 2018. He filed a pro se civilcomplaint
(“Compl.”), a motion to seal document, and an application to proceed in forma pauperis. On
September 12, 2018, plaintiff fled a “supplemental amicus curie brief,” Which, as best understood,
appears to constitute supplemental facts, arguments, and exhibits

On September 27, 2018, the Court entered an order allowing plaintiff thirty days to submit
a trust account statement in compliance With 28 U.S.C. § l9lS(a)(2). On October 18, 2018,
plaintiff filed his trust account statement, consistent With the directives from this Court’s order.
Therefore, the Court Will now address plaintiff s complaint Plaintiff’ s in forma pauperis
application Will be granted, the motion to seal document Will be denied, and the complaint Will be
dismissed Without prejudice

Plaintiff attempts to bring this suit pursuant to the Trading With the Enemy Act, see 50
U.S.C. § 4309(a) (formerly 50 App. U.S.C. § 9(a)). Compl. at l. He seeks to institute a “suit in
equity in this court to establish his right, title, and interest, to property Which has been transferred,

assigned, conveyed or delivered to the custody of the Treasurer and provided that if it is so

established the court shall order the payment, conveyance, transfer, assignment, or delivery as the
case may be to the plaintiff.” Ia’. at 1~2.

The Trading with the Enemy Act pertains to money or property seized from a foreign
enemy or ally of a foreign enemy. Both the complaint and supplemental brief are completely
devoid of anything that would suggest that this plaintiff raises a claim with “an arguable basis in
law and fact” under the requirements of the given statute. Brana’on v. District of Columbia Ba'. of
Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). Rather, because the complaint appears to based on
“fanciful factual allegations[],” it is subject to dismissal as frivolous. Neitzke v. Williams, 490 U.S.
319, 328 (1989); see Johnson v. Unitea1 States, No. 09-0101, 2009 WL 113768 (D.D.C. Jan. 19,
2009) (dismissing as frivolous prisoner’s claim under Trading with the Enemy Act).

An Order consistent with this Memorandum Opinion is issued separately.

 

DATE: February k , 2019 C"i_

Ulntcd State,s_ `District Judge

